Title: Enclosure: Thomas Jefferson’s Appraisal of Chattels at Belmont Estates, [after 5 October 1810]
From: Jefferson, Thomas,Harvie, John,Higginbotham, David,Watson, John
To: 


            
              
                
                  
            
               
                1. likely bull 6. years old
         
                  
                  
 £6.
                  0.
                  
            0
                
                
                  
            
                3. yoke of steers, one yoke of them 13. years old the others 12. in good order & likely
         
                  
                  40.
                  10.
                  
            0
                
                
                   
            2. large young steers intended for oxen, 4. y. old in good order & very likely.
         
                  
                  12.
                  
                
                
                  
            13. middle aged cows giving milk tolerable likely, adjudged to weigh 350.℔ each @
         
                  100/.
                  65.
                  
                
                
                  
            9. cows that have had calves, very indifferent, adjudged to weigh 250.℔ each
         
                  
            72/
                  32.
                  8.
                  
                
                
                  
            3. steers 3. y. old adjudged to weigh 300.℔ each.
         
                  
            80/
                  12.
                  
                
                
                  
            5. likely heifers 3. y. old adjudged to weigh 250.℔ each.
         
                  
            72/
                  18.
                  
                
                
                  
            2. bulls 2. y. old, adjudged to weigh 200.℔ each.
         
                  
            50/
                  5.
                  
                
                
                  
            7. heifers 2. y. old adjudged to weigh 175.℔ each.
         
                  
            45/
                  15.
                  15
         
                  
                
                
                  
            15. last spring calves
         
                  
            15/
                  11.
                  5.
                  
                
                
                  
                  
                  217.
                  18
         
                  
                
                
                  
            the cattle estimated upon the 5th quarter counted in.deduct ⅕
               
            
         
                  
                  43.
                  11.
                  
            7
                
                
                  
                  
 
                  £174.
                  6.
                  
            5
                
                
                  
            
                27. sheep.
            
         
                  
            12/
                  16.
                  4.
                  
                
                
                  
            
                2500.℔ nett pork.
         
                  
            42/
                  52.
                  10.
                  
            0
                
                
                
                  
            
                $6. $1½
         
                  
                
                
                  
            8. likely breeding sows & 70. shoats 6 months old.
               
            
         
                  
                  45.
                  18.
                  
                
                
                  
            1. new oxcart.
         
                  
                  7.
                  10.
                  
                
                
                  
            2. yokes. 3. oxchains.
               
               
            
         
                  
                  3.
                  9.
                  
                
                
                  
            
               1. wheat fan in tolerable order.
         
                  
                  4.
                  16.
                  
                
                
                  
            
               
 a common supply for such a plantation (as Belmont) of ploughs, hoes, axes, traces Etc
            
         
                  
                  36.
                  
                
                
                  
            
               2. cross cut saws 72/– 1. whip saw. 60/ 1. handsaw 12/ ½ doz. chisels. 7/63 or 4 augers. 7/6
         
                  
                  7.
                  19.
                  
                
                
                  
            
               1. adz. 5/ 2. gimlets 1/ 2 drawing knives. 6/1. Frow 6/. 1. iron harrow. 36/
               
               
            
         
                  
                  2.
                  14.
                  
                
                
                  
            
               2. stills purchased of Taylor in Richmond of about 150. galls each.
         
                  
                  
            790.
                  
                
                
                  
            an old 97. gallon still and a 53. gallon still with the necessary vessels for distilling
            
         
                  
                  45.
                  
                
                
                  
            1. spinning wheel for cotton, & 2. wheels for spinning flax, with cotton & wool cards.
         
                  
                  3.
                  12.
                  
                
                
                  
            6. beef hides in tan for the winter shoes
         
                  
                  12.
                  
                
                
                  
            
               
 the wool from the stock of sheep.
            
         
                  
                  10.
                  2.
                  
            6
                
                
                  
            
               
               
               
 the seeding 130. bushels of wheat & rye & finding the grain.
               
               
            
         
                  
                  65.
                  
                
                
                  
            
               
 100. barrels of corn with the fodder & shucks thereof & the straw made from the preceding crop.
            
         
                  
                  105.
                  
                
                
                  
                  
 
                  £682.
                  0.
                  11
                
              
              
                
                  
                    Valued by us.
                  
                  
                     David Higginbotham
                  
                  
                    John Watson
                  
                
              
            
            
              On verso:
              An estimate of the value of the preceding articles being necessary to th accomplish the adjustment of a contract between John Harvie & Thomas Jefferson they ask the favor of mr John Watson & mr David Higginbotham of Milton or of either of them to make the estimate, which it is agreed shall be  binding on the sd parties.
              
                 Octob. 5. 1810.
                
                  
                    
 Th: Jefferson
                  
                  
                    John Harvie
                  
                
              
            
          